Judgment, Supreme Court, Bronx County (Barbara Newman, J.), rendered June 10, 1999, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him to a term of 6 to 12 years, unanimously affirmed.
After a thorough inquiry, the court properly proceeded with the trial in defendant’s absence since defendant forfeited his right to be present (see People v Sanchez, 65 NY2d 436 [1985]). Defendant was present when the prosecutor and defense counsel announced their readiness for trial, and the court told everyone that they were “on trial,” awaiting assignment to a courtroom that would be available shortly. The next day, when a courtroom became available, defendant did not appear, and defense counsel advised the court that defendant had been in his office the previous day and knew that he was required to be in court.
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Ellerin, Williams and Gonzalez, JJ.